UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4592
TERRY BERNARD WELLS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-00-13)

                      Submitted: February 9, 2001

                       Decided: March 13, 2001

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                       UNITED STATES v. WELLS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Terry Bernard Wells pled guilty to possession with intent to distrib-
ute cocaine base, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(B)
(West 1999). The district court denied his motion for downward
departure and sentenced him within the applicable sentencing guide-
line range to 196 months imprisonment, five years supervised release,
and a special assessment of $100. Wells noted a timely appeal. Wells’
attorney filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), addressing whether Wells’ criminal history category
overstated the seriousness of his actual criminal record, justifying
downward departure. Wells did not file a pro se brief, though he was
informed of his right to do so. We affirm the order of the district
court.

   A defendant may not appeal a district court’s refusal to depart
downward at sentencing unless the court’s refusal was based on a
mistaken view that it lacked the authority to depart. United States v.
Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990). The district court recog-
nized that it had the authority to depart, but declined to do so. There-
fore, we will not review this claim. United States v. Hall, 977 F.2d
861, 866 (4th Cir. 1992); Bayerle, 898 F.2d at 30-31.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
for further review. If requested by the client to do so, counsel should
prepare a timely petition for writ of certiorari, unless counsel believes
that such a petition would be frivolous. In that case, counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
                      UNITED STATES v. WELLS                       3
   Wells’ conviction and sentence are affirmed. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED